                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION

WALTON PLAZA PROPERTIES, LLC, and )
WALTON PLAZA INVESTORS, LLC,            )
                                        )
             Plaintiffs,                )
                                        )
       v.                               )                        CV 119-117
                                        )
GH WALTON WAY, LLC, d/b/a Gold’s Gym; )
GGWW LLC, d/b/a Gold’s Gym Walton Way )
Extension; AUGUSTA FITNESS, LLC, d/b/a )
Gold’s Gym Bobby Jones Expy.; GG EVANS, )
LLC, d/b/a Gold’s Gym Evans; NORTH       )
AUGUSTA FITNESS, LLC, d/b/a Gold’s Gym )
North Augusta; SHAUN SMITH; and          )
RICHARD SIMEONE,                         )
                                        )
             Defendants.                )
                                    _________

                                         ORDER
                                         _________

       This case was removed to federal court on August 2, 2019, and Defendants GGWW

LLC, Augusta Fitness, LLC, GG Evans, LLC, North Augusta Fitness, LLC, and Shaun

Smith filed a motion to dismiss on August 9, 2019. (Doc. nos. 1, 4.) On September 6, 2019,

Plaintiffs filed a motion to amend their complaint. (Doc. no. 10.) The deadline for the

parties to confer as provided in Federal Rule of Civil Procedure 26(f) and then submit a joint

26(f) Report as set forth in the Court’s prior Order has passed. (See doc. no. 2.) However,

no Rule 26(f) Report has been filed. The pendency of the motion to dismiss and motion to

amend before the presiding District Judge does not excuse the parties’ obligation to confer

pursuant to Federal Rule 26.
      Accordingly, the Court ORDERS the parties to conduct a conference within fourteen

days of the date of this Order and to file a joint 26(f) Report within seven days of the

conference.   The Court DIRECTS the CLERK to attach the standard “RULE 26(f)

REPORT” to this Order.

      SO ORDERED this 13th day of September, 2019, at Augusta, Georgia.




                                           2
